Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
Claims 1-13 are pending. Claims 14-20 have been canceled. Claims 1 and 7 have been amended.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 reciting “the sacrificial gate material” renders the claim indefinite for lacking antecedent basis. It is unclear if “the sacrificial gate material” refers to the “sacrificial material” or “the dummy gate material” previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang et al. US 2019/0043758 A1 (Zang). 

    PNG
    media_image1.png
    656
    608
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    623
    629
    media_image2.png
    Greyscale

In re claim 1, Zang discloses (e.g. FIGs. 2-11) a method of fabricating a memory device, the method comprising: 
forming a sacrificial material (a region of material as highlighted in FIG. 2 as annotated above, that is subsequently replaced by conductive material 126 shown in FIG. 10); and 

No specific “sacrificial material” has been claimed that would distinguish over a “region” as highlighted in annotated FIG. 2 above that is removed at a later step and replaced with conductive material 126. Since the “region” is present only temporarily and is sacrificed at a later step, the region is considered a “sacrificial material”. Furthermore, Zang teaches sacrificial insulation material 116 and sacrificial amorphous silicon 114 (¶ 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zang as applied to claim 1 above, and further in view of Pai et al. CN 109841562 A (Pai).
In re claim 6, Zang discloses the sacrificial material corresponding to the region highlighted in FIG. 2 above, includes portion of the sacrificial insulating material 116, sacrificial 
Pai teaches (FIG. 18A) the material of a gate cap 128 can include silicon carbide. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Zang’s gate cap 108 using silicon carbide as an obvious capping material choice as taught by Pai (see page 13 of attached machine translation). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

Allowable Subject Matter
Claim 7-12 are allowed.
Claim 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

US 2018/0190780 A1 teaches (FIGs. 1-17) process of forming contact 171a by replacing sacrificial material 162 (e.g. FIGs. 9-10) with metal 170 (FIG. 11). However, contact 171a is not contacted by metal gate stack on parallel vertical sidewalls. 
US 10,090,193 B1 teaches (e.g. FIGs. 1-18) a contact 50 formed by replacing sacrificial material 12 (FIG. 15-16) with conductor 50 (FIGs. 18A-18E). However, conductor 50 is not contacted by metal gate stack on parallel vertical sidewalls and bottom endwall.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/YU CHEN/Primary Examiner, Art Unit 2815